DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 4/18/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DMITRY SUHOL/            Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                            




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 15 and 17 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to pachinko-style wagering game without significantly more. 
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293-94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’- i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that ‘”[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention. Claim 1 is directed to a gaming device, which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. According to the specification, “an electronic pachinko-style wagering game”.  More particularly, representative claim 1, 12 and 18 recites the following (with emphasis):
Claim 1: An electronic gaming device comprising: 
a display device;
an input device; 
a dispenser device;
a processor circuit;  and 
a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: 
display a graphical game board at the display device, the graphical game board comprising: 
a play field; 
a plurality of entry locations located above the play field, the plurality of entry locations comprising a first entry location comprising a first average payout value and a second entry location comprising a second average payout value different than the first average payout value; 
a plurality of goal locations located below the play field; and 
a plurality of deflection pegs spaced apart in the play field between the plurality of entry locations and the plurality of goal locations; 
in response to detecting a player input at the input device indicative of a player initiating a game, select a particular entry location of the plurality of entry locations based on a player parameter value associated with the player, wherein the player parameter value failing to satisfy a predetermined threshold condition causes the first entry location to be selected to be the particular entry location, and wherein the player parameter value satisfying the predetermined threshold condition cause the second entry location to be selected to be the particular entry location; 
release a graphical game token toward the particular entry location and control movement of the graphical game token to fall downward from the particular entry location towards the plurality of goal locations, and wherein, in response to the game token reaching a location occupied by a respective deflection peg of the plurality of deflection pegs, movement of the game token is deflected by the respective deflection peg; 
in response to the game token reaching a particular goal location of the plurality of goal locations, generate a game result associated with the particular goal location; and 
selectively cause the dispenser device to provide an award to the player based on the game result.

Claim 12: A computer-implemented method of providing a wagering game comprising:	causing a display device of a gaming device to display a graphical game board comprising:
a play field;
a plurality of entry locations located above the play field, wherein a first entry location of the plurality of entry locations comprises a first volatility value corresponding to a first height of the first entry location, and wherein a second entry location of the plurality of entry locations comprises a second volatility value corresponding to a second height of the second entry location, wherein the first volatility value is different than the second volatility value and the first height is different than the second height; 
a plurality of goal locations located below the play field; and 
a plurality of deflection pegs spaced apart in the play field between the plurality of entry locations and the plurality of goal locations; 
detecting a player input at an input device indicative of a player initiating a game; 
in response to detecting the player input, selecting, by a processor circuit of the gaming device, a particular entry location of the plurality of entry locations based on a player parameter value associated with the player; 
releasing, by the processor circuit, a graphical game token toward the particular entry location and controlling movement of the game token to fall downward from the particular entry location towards the plurality of goal locations, and wherein, in response to the game token reaching a location occupied by a respective deflection peg of the plurality of deflection pegs, the game token is deflected by the respective deflection peg; 
in response to the game token reaching a particular goal location of the plurality of goal locations, generating, by the processor circuit, a game result associated with the particular goal location; and 
selectively providing, by the gaming device, an award to the player based on the game result.


	Claim 18: A gaming device comprising: 
a physical game board comprising: 
a play field; 
a plurality of entry locations located above the play field; 
a plurality of goal locations located below the play field; and 
a plurality of deflection pegs located in the play field between the plurality of entry locations and the plurality of goal locations; 
a processor circuit; and 
a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: 
in response to a player initiating a game, select a particular entry location of the plurality of entry locations based on a player parameter value associated with the player;
cause a physical game token to be released toward the particular entry location, wherein releasing the game token causes the game token to fall downward from the particular entry location towards the plurality of goal locations, and wherein, in response to the game token contacting a respective deflection peg of the plurality of deflection pegs, the game token is deflected by the respective deflection peg; 
detect that game token has physically reached a particular goal location of the plurality of goal locations; 
in response to the game token reaching the particular goal location generate a game result associated with the particular goal location; and 
selectively provide, by the gaming device, an award to the player based on the game result.

The underlined portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claim 12. It is clear that the inventive concept here is a set of rules for a Pachinko game.  
Claim 1 does not directly mention a wagering game, however the use of a dispenser device, wherein an award to the player based on the game result is outputted from the dispenser device is well-known, routine and conventional element in a wagering game (which is addressed further below). Further, claim 3 states “a wager placed by the player to initiate the game” therefore defines the abstract idea as a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) and a fundamental economic practice (e.g., rules for conducting a wagering game).
Clam 18 encompass the abstract idea, as it is clear that the inventive concept here is a set of rules of a Pachinko game. Similar to claim 1 and 12, claim 18 does not directly mention a wagering game, however applicant’s specification makes it clear that  the game is a wagering game and describes the gaming device as comprising a plurality of entry locations located above the playfield and a particular entry location are based on a player parameter value associated with the player (amount wagered to initiate the game as mention in the specification). Therefore, the player is rewarded based off the amount wagered to initiate the game, i.e., the higher the wager the more favorable award amount.  Conversely, if the player parameter value fails thresholds amount, the player is penalized with a less favorable entry position which results into a lower expected payout amount.  See BOT M8 LLC v Sony, “recites the abstract idea of increasing or decreasing the risk-to-reward ratio, or more broadly the difficulty, of a multiplayer game based upon previous aggregate results. But the claim leaves open how to accomplish this, and the specification provides hardly any more direction.” (p. 24). 

Dependent claims 4 – 11, 13 – 15, 17, 19 and 20 further define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea (e.g., a display device, a dispenser, an input device, a processor circuit, a memory, a head-wearable display, which is addressed further below). 
Claim 5: “the first entry location of the plurality of entry locations comprises a first volatility value corresponding to a first height of the first entry location with respect to the plurality of goal locations, wherein the second entry location of the plurality of entry locations comprises a second volatility value corresponding to a second height of the second entry location with respect to the plurality of goal locations, wherein the first volatility value is different than the second volatility value and the first height is different than the second height” is directed to an abstract idea - a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018).
Claim 7:  “wherein the graphical game board further comprises a bonus location between a subset of the plurality of entry locations and the plurality of goal locations, and wherein, in response to the game token reaching the bonus location, the machine-readable instructions further cause the processor circuit to award a bonus award associated with the bonus location to the player” is directed to an abstract idea - a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018) and a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B. V., and a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
Claim 8: “the display device comprises a 3D display device, and wherein displaying the graphical game board comprises displaying the play field in a reference plane, and displaying the deflection pegs to simulate the deflection pegs extending away from the reference plane” define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea (e.g., a display device, a head-wearable display, which is addressed further below).
Claim 9: “the 3D display device is a stereoscopic display device, and wherein displaying the deflection pegs to simulate the deflection pegs extending away from the reference plane comprises: displaying a first image of the graphical game board from a first perspective of a first eye of a user, and displaying a second image of the graphical game board from a second perspective of a second eye of the user” define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea (e.g., a display device, a head-wearable display, which is addressed further below).
Claim 10: “the display device comprises a head-wearable display frame that, in response to being worn by the player, positions the 3D display device in a field of view of the player, and wherein displaying the graphical game board further comprises: determining a position and orientation of the head-wearable display frame; determining a perspective of a user with respect to the graphical game board based on the position and orientation of the head-wearable display frame; and displaying the graphical game board based on the perspective of the user” define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea (e.g., a display device, a head-wearable display, which is addressed further below).
The abstract idea may be viewed, for example, as:
•    a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018),
•    a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B. V., and/or
•    a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of exchanging and resolving financial obligations between one or more players and an operator of the gaming machine based on probabilities created during the game (see Smith, In re Marco Guldenaar Holding B. V., and Alice). Based on the reasoning in Smith, and In re Marco Guldenaar Holding B.V., tThe recited steps of conducting a wagering game in the instant claims relate to the “fundamental economic practice” of wagering. The claimed steps require a player to make a wager, which is a financial transaction, in order to play a wagering game, which may result in an award being paid to the player, which is another financial transaction, based on the rules of the game. Such financial transactions are akin to the sort of organizing of human activities, i.e., risk hedging, discussed in Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mathematical concepts, mental processes, and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways. Similarly, the abstract idea does not improve the functioning of these physical elements. The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)-(c), (e)-(h). Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a display device, a dispenser, an input device, a processor circuit, a memory, a head-wearable display and a physical game board to carry out the abstract idea.
The above-described gaming machine features are purely well-known, routine and conventional. For example, 2006/0084487 states, “the Pachinko game system operates as a payoff dispenser for a conventional game”, “an underlying game such as a conventional slot machine 20 modified according to the teachings herein and a Pachinko bonus game 30 also modified”, US 8,496,524 states “any conventional details for operating a casino-style or wagering gaming machine are well understood in the industry, including receiving money, 
accepting wagers, delivering payoffs, presenting games and the like.  In particular, a conventional money reception device(s) such as a bill acceptor, ticket acceptor, or coin slot may be utilized.  In addition, such conventional wager device(s) such as push-buttons or a touch-screen may be utilized to initiate play.  Typically, players may have special player inputs (either 
physical and/or on-touch-screen) that denote a max bet, spin of the reels, a bonus bet, etc. Likewise a conventional payout device(s) such as a ticket dispenser, bill dispenser, coin dispenser, etc. or any suitable payout device or devices are possible.  As detailed below, the gaming machines may communicate over a network card or other communication interface and communication links, with one another, other devices such as controllers, servers or the like.  The gaming machines may be linked via controller to form a linked system of gaming machines”, US 2019/0340822 teaches “examples of well-known computing systems, environments, and/or configurations that may be suitable for use with aspects of the disclosure include, but are not limited to, smart phones, mobile tablets, mobile computing devices, personal computers, server computers, hand-held or laptop devices, multiprocessor systems, gaming consoles, microprocessor-based systems, set top boxes, programmable consumer electronics, mobile telephones, mobile computing and/or communication devices in wearable or accessory form factors (e.g., watches, glasses, headsets, or earphones), network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, VR devices, holographic device, and the like”.
 Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._(2014).



Response to Arguments
Applicant's arguments filed on 4/18/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the claims are directed to a specialized gaming device having physical components, wherein the claims are directed to a practical application, the Examiner respectfully disagrees. The Specification states the specialized gaming device can be any type of general computer, special purpose computer, etc. The above-described gaming machine features are purely well-known, routine and conventional. For example, 2006/0084487 states, “the Pachinko game system operates as a payoff dispenser for a conventional game”, “an underlying game such as a conventional slot machine 20 modified according to the teachings herein and a Pachinko bonus game 30 also modified”. 
Regarding Applicant’s argument “however, there is no prior art rejection of any pending clam, and the inventive concepts recited therein are therefore novel and otherwise allowable”, the Examiner respectfully disagrees. Examiner directs applicant to SAP America v Invest Pic stated We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility.  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.
Regarding Applicant’s argument that the claims do not recite any of the enumerated categories, i.e., fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior, the Examiner respectfully disagrees. The claims are directed to the abstract idea, a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018), a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B. V., and/or a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
Regarding Applicant’s argument that claim 18 recites additional specific physical features that firmly establish claim 18 as being directed to eligible subject matter, the Examiner respectfully disagrees. As stated above, the claims define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea (e.g., a physical game board, an input device, a processor circuit, a memory, which is addressed further below).
The above-described gaming machine features are purely well-known, routine and conventional. For example, 2006/0084487 states, “the Pachinko game system operates as a payoff dispenser for a conventional game”, “an underlying game such as a conventional slot machine 20 modified according to the teachings herein and a Pachinko bonus game 30 also modified”, US 6,047,963, “A Pachinko bonus game system for an underlying game machine.  The Pachinko bonus game has a playing field with a plurality of rows of pegs.  A ball is launched onto the playing field by a launch mechanism when an initiate condition occurs during play of the underlying game.  A row of lanes are provided on the playing field.  The ball, after traversing among the pegs on the playing field, eventually travels through one of the lanes.  At each lane is randomly displayed a bonus payoff value.  The lane the ball travels through senses the presence of the ball and the value displayed for that lane is added to the credit meter in the underlying game.  The bonus payoff values are randomly changed from game to game which eliminates any mechanical bias present in the Pachinko game.  A stand-alone Pachinko game as well as using a Pachinko game as a coin dispenser is also provided”. 
The dependent claims have been addressed in the rejection above. Therefore, the 101 rejection have been maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 3715